Citation Nr: 0109201	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-09 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
posterior urethritis and chronic prostatitis, currently rated 
as 40 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
impotency.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from September 1971 to 
October 1973.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The veteran does not have a urinary problem requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times a day.

3.  The veteran does not have a penile deformity or loss of 
erectile power.


CONCLUSIONS OF LAW

1.  The schedular requirements for an evaluation in excess of 
40 percent for residuals of posterior urethritis and 
prostatitis have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.115, Diagnostic Codes 7527, 7512 
(2000).

2.  The schedular requirements for a compensable evaluation 
for impotency have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.31, 4.115, Diagnostic Code 7522 
(2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. 106-475, 114 Stat. 2096 
(2000) became effective.  This liberalizing legislation is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  It essentially eliminates 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

The record reflects that the veteran has been informed of the 
requirements for establishing entitlement to the benefits 
sought on appeal.  In addition, the RO has obtained the 
medical records pertinent to the veteran's claims, including 
VA examination reports.  In sum, there is no further action 
which should be undertaken to comply with the provisions of 
the VCAA.  Therefore, the veteran will not be prejudiced as a 
result of the Board deciding these claims without first 
affording the RO an opportunity to consider the claims in 
light of the VCAA.

I. FACTUAL BACKGROUND

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2000) 
and Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities at issue.  The Board 
has found nothing in the historical record which would lead 
it to conclude that any of the historical evidence in this 
case is of sufficient significance to warrant a specific 
discussion herein.  

On VA genitourinary examination in July 1998, the veteran 
complained of chronic prostatitis, for which he was receiving 
treatment.  It was noted that the veteran did not have 
lethargy, weakness, or anorexia.  He weighed 182 pounds, 
which was his maximum weight for the previous year.  His 
urinary frequency was 15 times during the day and 5 times at 
night.  He denied incontinence and said that he did not wear 
a pad.  He said that he had been able to urinate better since 
a transurethral resection of the prostate in 1995 and that he 
had not had a urinary tract infection since 1994.  The 
veteran noted that his supervisor at work had talked to him 
about the frequency of his trips to the bathroom.  He was 
taking Viagra, which helped his sex life.  There was no 
history of trauma to the penis.  Physical examination 
revealed a normal penis without deformity.  There was no 
abnormality of the testicles.  The diagnosis was loss of 
erectile power secondary to prostatitis, per the veteran.

According to a July 1998 statement from John J. Mulcahy, 
M.D., a urologist, he has been treating the veteran for 
organic impotence secondary to chronic prostatitis since 
1994.

VA outpatient records from September 1998 to October 1999 
reveal that the veteran had been given testosterone 
injections and Viagra.

On VA genitourinary examination in January 2000, the veteran 
complained that his urinary frequency had gotten worse over 
the prior two years; he said that he had to go the bathroom 
every half-hour.  He worked as a housekeeper at a VA 
facility.  His weight went up and down.  He had hesitancy 
before urination and his stream was narrow.  The veteran did 
not have incontinence or infections.  Physical examination 
revealed a 2+ prostate, which was noted to be larger than on 
VA examination in 1998.  The diagnoses were benign prostatic 
hypertrophy, worse compared to 1997; residual posterior 
urethritis; and set problems related to benign prostatic 
hypertrophy and frequent urination.  Laboratory tests showed 
a normal urinalysis.

II. ANALYSIS

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4 (2000).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

Residuals of Posterior Urethritis and Chronic Prostatitis

Prostate gland injuries, infections, hypertrophy, and post-
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527.  Cystitis, chronic, including 
interstitial and all etiologies, infectious and 
noninfectious, is to be rated as a voiding dysfunction.  
38 C.F.R. § 4.115b, Diagnostic Code 7512.

Voiding dysfunction is rated according to a particular 
condition as urine leakage, urinary frequency or obstructed 
voiding.  A 40 percent evaluation is assigned for continual 
urinary leakage, post-surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the wearing of 
absorbent materials which must be changed 2-4 times per day; 
a 60 percent evaluation requires the use of an appliance or 
the wearing of absorbent materials which must be changed more 
than 4 times per day.  

A 40 percent evaluation is assigned for urinary frequency 
when there is a daytime voiding interval of less than one 
hour, or the veteran awakens to void five or more times a 
night; this is the maximum rating assigned under the rating 
schedule for urinary frequency.  

The maximum rating assigned for either obstructed voiding or 
a urinary tract infection is 30 percent.  38 C.F.R. § 4.115a.

The Board notes that 38 C.F.R. § 4.115a states that where 
diagnostic codes refer to specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.

The veteran's current 40 percent evaluation is the maximum 
evaluation assigned under the rating schedule for a urinary 
frequency disorder and is a higher evaluation than the 
maximum evaluation for a urinary tract infection.  
Consequently, to warrant an evaluation in excess of 40 
percent for his residuals of posterior urethritis and chronic 
prostatitis, there would need to be evidence that the veteran 
had a voiding dysfunction that required the use of an 
appliance or that required the wearing of absorbent materials 
which had to be changed more than 4 times a day.  However, 
since the veteran has said that he is not incontinent and 
does not use a pad, the disability picture for this disorder 
does not more nearly approximate the criteria for an 
evaluation in excess of 40 percent.  38 C.F.R. § 4.7.

Impotency

The veteran' impotence has been rated under Code 7522.  That 
code is most closely analogous to deformity of the penis.  
When an unlisted condition is encountered, it may be rated 
under a closely related disorder in which the functions 
affected, the anatomical localization, and the symptomatology 
are closely related.  38 C.F.R. § 4.20.  In addition, where 
the rating schedule does not provide noncompensable rating 
for a specific diagnostic code, a noncompensable evaluation 
is assigned when the criteria for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.  In this case, the veteran 
became impotent following problems with his service-connected 
prostatitis.  The code most closely analogous to impotence is 
that for penile deformity.  38 C.F.R. § 4.115b, Code 7522.  
Deformity of the penis, with loss of erectile power, warrants 
a 20 percent evaluation under Code 7522.

In this case, the evidence reflects that the veteran has 
reported having improvement in erectile function with the use 
of Viagra.  Additionally, VA examination in July 1998 did not 
find any deformity of the penis.  The recent evidence has not 
shown either penile deformity or loss of erectile power.  The 
Board does not dispute that the veteran has problems with 
erectile power, but there is no evidence of deformity of the 
penis so as to warrant the 20 percent evaluation.  Since 
there is no evidence of penal deformity, and there is not 
shown to be complete loss of erectile power, a compensable 
evaluation under the provisions of Diagnostic Code 7522 is 
not warranted.

Finally, the Board has also considered whether either of the 
disabilities at issue should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  The 
record does not show that the veteran has required frequent 
hospitalizations for either of the disabilities at issue.  
While the veteran has noted that his boss at work has talked 
to him about his frequent trips to the bathroom, indicating 
that there is some interference with employment, he has been 
able to maintain his work as a housekeeper.  There is not 
shown to be evidence of marked interference with employment 
due to either disability.  In essence, there is no indication 
in the record that the average industrial impairment 
resulting from either disability would be in excess of that 
contemplated by the assigned rating.  Therefore, the Board 
has determined that referral of the case for extra-schedular 
consideration is not in order at this time.


ORDER

Entitlement to a disability rating in excess of 40 percent 
for residuals of posterior urethritis and chronic prostatitis 
is denied.

Entitlement to a compensable evaluation for impotency is 
denied.



		
	ROBERT E. O'BRIEN
	Acting Member, Board of Veterans' Appeals



 

